Exhibit 10.1

TRANSCAT, INC.

EXECUTIVE OFFICER AND DIRECTOR

SHARE REPURCHASE PLAN

October 31, 2011

The Board of Directors (the “Board”) of Transcat, Inc., an Ohio corporation (the
“Company”), has adopted this Share Repurchase Plan (the “Repurchase Plan”) by
which shares of the Company’s common stock, par value $0.50 per share
(“Shares”), may be repurchased by the Company from certain executive officers
and directors of the Company identified on Exhibit A subject to certain
conditions and limitations. The purpose of this Repurchase Plan is to provide
limited liquidity for certain executive officers and directors under the terms,
conditions and limitations set forth below. No executive officer or director is
required to sell their shares to the Company pursuant to this Repurchase Plan.

1.        Repurchase of Shares.  The Company may, at the Board’s sole
discretion, repurchase certain Shares presented to the Company, provided that
the Company may not expend more than $1,000,000 in any fiscal year to repurchase
Shares pursuant to this Repurchase Plan, for cash to the extent it has
sufficient funds to do so and subject to the conditions and limitations set
forth herein. Any and all Shares repurchased by the Company shall be canceled,
and will have the status of authorized but unissued Shares.

2.        Repurchase Price.  The prices per Share at which the Company will
repurchase Shares will be the weighted average price per share at which the
Shares are trading on the NASDAQ Global Market for the twenty (20) trading days
following the Company’s acceptance of the repurchase request (the “Repurchase
Price”).

3.        Repurchase Date.  The Repurchase Date will be the date following the
date of the Repurchase Price (the “Repurchase Date”).

4.        Funding and Operation of Repurchase Plan.  The Company may make
purchases under the Repurchase Plan, at its sole discretion, as funds allow, the
allocation of funds to be utilized for such purposes being subordinated to all
other obligations of the Company. The Company may repurchase Shares on a
continuous basis.

5.        Executive Officer and Director Requirements.  Only the executive
officers or directors of the Company as initially identified on Exhibit A (as
may be amended) may request a repurchase, subject to the following conditions
and limitations:

a.        Blackout Periods.  No repurchases of Shares will be made during the
applicable blackout period contained in the Company’s Insider Trading Policy
unless prior approval is obtained by the Company’s legal counsel and Chief
Executive Officer (in the case of repurchases involving the Chief Executive
Officer, by the Company’s Chairman).

b.        Section 16 Compliance.  Shares that have been purchased by an
executive officer or director will not be eligible for repurchase by the Company
unless a period of six (6) months has passed from the date of the executive
officer’s or director’s last purchase of Shares in accordance with Section 16 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

c.        No Encumbrances.  All Shares presented for repurchase must be legally
and beneficially owned by the executive officer or director making the
presentment. Such Shares must be fully transferable, and free and clear of any
liens or other encumbrances.

d.        Share Repurchase Request Form.  The presentment of Shares for
repurchase must be accompanied by a completed share repurchase request form and,
upon acceptance by the Company, stock power, copies of which are attached hereto
as Exhibit B, and the original Share certificate(s). All Share certificates must
be properly endorsed.

e.        Presentment; Minimum Amount.  All Shares presented for repurchase and
all completed share repurchase request forms (accompanied by endorsed Shares)
received by the Company (or any transfer agent) will either be fully accepted,
partially accepted or rejected at the sole discretion of the Company for
repurchase by the Company within ten (10) calendar days of the Company’s receipt
of such completed share repurchase request forms. To be eligible for
participation, executive officers and directors must present for repurchase a
minimum of 5,000 Shares.

f.        Repurchase Request Withdrawal or Rejection.  An executive officer or
director may not withdraw a repurchase request once it has been submitted to the
Company. The Company will reject an executive officer’s or director’s repurchase
request and be under no obligation to repurchase the executive officer’s or
director’s Shares if: (i) the per share closing price of the Shares on the
NASDAQ Global Market on the trading day prior to the proposed repurchase date is
15% lower than the Repurchase Price; (ii) the repurchase of an executive
officer’s or director’s Shares would result in such executive officer or
director failing to meet the applicable minimum stock ownership guidelines of
the Company; (iii) in the case of an independent director, the repurchase of the
Shares would result in excess of $120,000 being paid to such director during any
period of twelve (12) consecutive months; (iv) the repurchase would cause an
event of default under any credit agreement to which the Company is a party;
(v) immediately after the repurchase of the Shares, the Company’s assets would
be less than its liabilities, plus the Company’s stated capital, if any;
(vi) the Company is insolvent or there are reasonable grounds to believe that by
such repurchase the Company would be rendered insolvent; or (vii) the repurchase
would constitute a violation of applicable law.

g.        Transfer Agent.  The Company may utilize a transfer agent in
connection with the repurchases under this Plan.

h.        Termination of Employment.  An executive officer’s or director’s
rights under this Repurchase Plan may continue in the Company’s discretion after
such executive officer’s or director’s retirement from the Company, however, an
executive officer’s or director’s rights under this Repurchase Plan shall
immediately terminate upon the executive officer’s termination of employment,
with or without cause, or resignation from the Company, or the director’s
removal or resignation from the Board for any reason, unless the Board expressly
determines otherwise.

6.        Miscellaneous.

a.        Liability.  The Company or any transfer agent shall not have any
liability to any executive officer or director for the value of the executive
officer’s or director’s Shares, the repurchase price of the executive officer’s
or director’s Shares, or for any damages resulting from the executive officer’s
or director’s presentation of his or her Shares, the repurchase of the Shares
under this Repurchase Plan or from the Company’s determination not to repurchase
Shares under the Repurchase Plan, except as a result of the Company’s or the
transfer agent’s gross negligence,



--------------------------------------------------------------------------------

recklessness or violation of applicable law; provided, however, that nothing
contained herein shall constitute a waiver or limitation of any rights or claims
an executive officer or director may have under federal or state securities
laws.

b.        Taxes.  Executive officers and directors shall have complete
responsibility for payment of all taxes, assessments, and other applicable
obligations resulting from the Company’s repurchase of Shares.

c.        Termination, Amendment or Suspension of Plan.  The Board, in its sole
discretion, may terminate, amend or suspend the Repurchase Plan if it determines
to do so is in the best interest of the Company.

d.        Non-Assignability.  The rights under this Repurchase Plan may not be
assigned by any executive officer or director, unless such assignment is (i) to
his or her spouse, children or grandchildren or to a trust solely for the
benefit of such executive officer or director, or his or her spouse, children or
grandchildren in connection with estate planning purposes; (ii) by operation of
law, or (iii) by reason of the death or disability of the executive officer or
director. Any assignment in contravention of this section shall be null and
void.

e.        Governing Law.  This Repurchase Plan and all matters arising out of or
relating to this Repurchase Plan shall be governed by and construed in
accordance with the internal laws of the State of Ohio without giving effect to
any choice or conflict of law provision or rule (whether of the State of Ohio or
any other jurisdiction) that would cause the application of Laws of any
jurisdiction other than those of the State of Ohio.